The opinion of the court was delivered by
Valentine, J.:
This was an action of replevin, brought by Ebenezer J. Gamble against W. B. Hodges. The judgment in the court below was in favor of the defendant and against the plaintiff, and the plaintiff now brings the case to this court. He assigns for error in this court, “That the said judgment was given for the said Hodges when it ought to have been given for the said Gamble, according to the law of the land.” (See Brown v. Rhodes, 1 Kas. 359; Green v. Dunn, 5 Kas. 262.) This is the only error assigned. The case was tried in the court below, without a jury. The court found generally in favor of the defendant and against the plaintiff in the following words: “The said court, after hearing the evidence and the arguments of counsel, doth find that, at the time of the commencement -of this action the right of possession of said property was in the defendant, and that the value of said property was the sum of $108.” No motion was made to set aside this finding, or for a new trial. No exception was taken thereto; and we are inclined to think it is correct. It is certainly sufficient to sustain the judgment. “The defendant excepted to the judgment” — in these very words. But the plaintiff took no exception to the judgment, or to any ruling, finding, or decision made in the' case.
The judgment of the court below must be affirmed.
All the Justices concurring.